In the United States Court of Federal Claims
                                         No. 18-1699T
                                     Filed: May 31, 2020


    * * * * * * * * * * * * * * * * * ** *
     MEIR PERETZ,                        *
                                         *
                   Plaintiff,                              Tax Refund; 26 U.S.C. § 6532
                                         *
                                                           Statute of Limitations; 26 U.S.C.
                                         *
    v.                                                     § 7433; Motion to Dismiss;
                                         *
                                                           Subject-Matter Jurisdiction;
     UNITED STATES,                      *
                                                           Failure to State a Claim.
                                         *
                   Defendant.            *
                                         *
    * * * * * * * * * * * * * * * * * ** *

       Lawrence R. Kulak, Law Office of Lawrence R. Kulak, New York, NY, for plaintiff.

       Karen E. Servidea, Trial Attorney, Court of Federal Claims Section, Tax Division,
United States Department of Justice, Washington, D.C., for defendant. With her was Mary
M. Abate, Assistant Chief, Court of Federal Claims Section, David I. Pincus, Chief, Court
of Federal Claims Section, and Richard E. Zuckerman, Principal Deputy Assistant
Attorney General, Tax Division, Department of Justice.


                                         OPINION

HORN, J.

       On October 26, 2018, plaintiff, Meir Peretz, filed a complaint in the United States
Court of Federal Claims against the United States.1 Plaintiff’s complaint alleged
entitlement to a tax refund of $121,288.00 from the Internal Revenue Service (IRS), the
majority of which was withheld from the proceeds of two stock sales in 2005 as backup
withholding tax, due to the fact that plaintiff is a nonresident alien. The balance of the
monies were withheld due to stock dividends paid on plaintiff’s stocks. Plaintiff alleges
that such funds were wrongfully withheld because the stock transactions resulted in a net
loss, and that, in any event, he is not subject to backup withholding, because he is a
nonresident alien, who is “not required to file any income tax return.” According to plaintiff,
in order to recover the amount withheld, the IRS “demanded” that plaintiff file a tax return
and Form W-7, titled: “Application for IRS Individual Taxpayer Identification Number.”

1
 Initially, plaintiff filed his complaint pro se. Subsequent filings for plaintiff were submitted
by plaintiff’s counsel of record, identified above.
Plaintiff ultimately submitted multiple versions of his 2005 Form 1040 tax return on
separate dates, all of which stated that the withholdings resulted in an alleged
$121,288.00 overpayment of his tax liability, which liability plaintiff stated was zero.
Plaintiff states that he first submitted a 2005 Form 1040 in 2009 and that it was “timely
filed on April 14, 2009.” Plaintiff also refers to his tax return as a claim for refund. Plaintiff
further argues that the IRS wrongfully remains in possession of the funds because the
“IRS did not process the 2005 1040 return timely filed on April 14, 2009,” and that, instead,
the IRS considered “only the untimely” returns that plaintiff had sent to the IRS in later
correspondences with the IRS. Plaintiff requests that the court “should direct Defendant
to return the $121,288 deposited with the IRS and misappropriated by the Defendant as
of December 27, 2005, plus 9% pre and post judgment interest compounded annually as
is applicable in New York State on a judgment for conversion, plus costs and attorney
fees.” Finally, plaintiff asserts in his complaint in this court that he “should also be awarded
damages pursuant to IRC 7433 [26 U.S.C. § 7433 (2018)] for the reckless and intentional
misconduct of the IRS in confiscating and retaining monies it illegally converted.”

       In response to the complaint, defendant filed a motion to dismiss plaintiff’s
complaint in its entirety for lack of subject-matter jurisdiction pursuant to Rule 12(b)(1)
(2018) of the Rules of the United States Court of Federal Claims (RCFC). Defendant
asserts (1) that plaintiff did not file this suit for refund within the time allowed in 26 U.S.C.
§ 6532(a) (2018); and (2) this court is barred from hearing plaintiff’s damages claim under
26 U.S.C. § 7433 for “reckless and intentional misconduct” by the IRS.

                                     FINDINGS OF FACT

        Plaintiff is a nonresident alien without a valid United States social security number.
Defendant’s motion to dismiss indicates, and the parties do not dispute, that “during the
time relevant to this suit, plaintiff Meir Peretz was a citizen of Israel and was not a United
States resident.” Along with his complaint, plaintiff included some documents related to
plaintiff’s Citicorp, Inc. (Citicorp) brokerage account. The Citicorp documents indicate that
on April 27, 2000, plaintiff purchased, using his Citicorp account, 10,000 shares of Intel
Corporation (Intel) at $115.50 per share and 10,000 shares of Microsoft Corporation
(Microsoft) at $66.125 per share for a total of $1,816,314.00.2


2
  During the course of proceedings before this court, the parties produced multiple
documents pertaining to plaintiff’s account and dealings with Citicorp, although it is
unclear when any of the Citicorp documents were first sent by plaintiff to the IRS, as none
of the Citicorp documents produced by the parties are date-stamped as received by the
IRS. The Citicorp documents in the record include: (1) plaintiff’s trading activity as of April
30, 2000, showing that, on April 27, 2000, plaintiff purchased 10,000 shares of both
Microsoft and Intel for a total cost of $1,816,314.00; (2) plaintiff’s Client Statement for the
month of December 2005, showing that, on December 21, 2005, plaintiff sold 3,658
shares of Microsoft and 12,735 shares of Intel for a total of $427,912.18, and that
$119,815.40 was withheld from the sales as “Back-up tax;” (3) plaintiff’s 2005 Form 1099-
B, showing that the $119,815.40 withheld from the above two stock sales was the total
federal income tax withheld from stock sales in 2005; (4) plaintiff’s Form 1099-DIV,
                                                2
        Based on the record before the court, it appears that on December 21, 2005,
plaintiff sold 12,735 shares of Intel at a price of $25.92 per share, and 3,658 shares of
Microsoft at a price of $26.76 per share, for a total credit to plaintiff’s account of
$427,912.18. On December 27, 2005, Citicorp withheld, as backup withholding tax, a total
of $119,815.40 from the proceeds of the sales. Plaintiff’s 2005 Year End Summary from
Citicorp indicates that a total of $121,287.57 was withheld as backup withholding tax for
the year of 2005. As noted above, the additional withholding of $1,472.17 occurred as a
result of plaintiff’s receipt of dividends.

        Plaintiff seeks to receive a refund of $121,288.00 with the IRS for the 2005 tax
year. Attached to plaintiff’s complaint in this court is a 2005 Form 1040 tax return, signed
by plaintiff, and which, in Line 73a, requests a refund of $121,288.00. Plaintiff does not
state a date on which he first sent a 2005 Form 1040 to the IRS, but alleges that it was
sent along with his Form W-7, “Application for Individual Taxpayer Identification Number.”
Plaintiff’s Form W-7, also attached to plaintiff’s complaint, is date-stamped received by
the IRS on April 14, 2009, but the 2005 Form 1040 attached to plaintiff’s complaint in this
court does not contain an IRS date-stamp. As will be discussed below, when plaintiff
appealed the July 29, 2015 Notice of Disallowance for plaintiff’s 2005 refund, the IRS
Appeals Office took the position in a July 13, 2016 correspondence with plaintiff leading
up to the denial of plaintiff’s appeal on October 27, 2016, that the IRS did not first receive
plaintiff’s 2005 Form 1040 until August 30, 2010. Furthermore, although it appears that a
number of versions of plaintiff’s 2005 Form 1040 were submitted to the IRS by plaintiff on
separate occasions,3 none of the 2005 Form 1040s which have been produced by the


showing that an additional $1,472.17 was withheld from dividend distributions in 2005;
and (5) plaintiff’s 2005 Year End Summary, showing that the total federal tax withholdings
from plaintiff’s Citicorp account in 2005 was $121,287.57, the sum of the above
withholdings from stock ($119,815.40) and dividend ($1,472.17) transactions.
Additionally, in one of the versions of plaintiff’s 2005 Form 1040 submitted to the IRS by
plaintiff, the Schedule D portion of the 2005 Form 1040 indicates that plaintiff
subsequently purchased additional shares of both stocks on July 1, 2003.

Plaintiff’s complaint in this court states that his “Citicorp account statements listed an
obviously fictitious social security number, to wit: [Redacted]-4444 for the account of
Plaintiff, despite Plaintiff, as a foreigner not having or needing a social security number.”
Plaintiff attaches to his complaint a set of Citicorp documents titled: “Client Statement
Forms 1099 and 2001 Year End Summary,” which states: “SS # [Redacted]-4444.”
(capitalization in original). The remainder of the Citicorp documents do not list any social
security number, for plaintiff, “fictitious” or otherwise.
3
  Among other documents, the IRS produced multiple versions of plaintiff’s 2005 Form
1040, each which appear to have been submitted to the IRS by plaintiff at different times
throughout plaintiff’s correspondence with the IRS, as indicated by the date-stamp of
receipt by the IRS on August 30, 2010, March 9, 2015, and September 24, 2015, and
September 30, 2019, respectively. In addition to the date-stamps, the versions of
plaintiff’s 2005 Form 1040 produced by the IRS are distinguishable from one another by
                                              3
defendant in connection with the above-captioned case are date-stamped as received by
the IRS on April 14, 2009. The 2005 Form 1040 with the earliest date-stamp in the record
before the court indicates receipt by the IRS on August 30, 2010. There is, however, one
version of plaintiff’s 2005 Form 1040, produced by the defendant, that contains no date-
stamp, and is identical to the 2005 Form 1040 attached to plaintiff’s complaint, except
that it is unsigned by the plaintiff. Nevertheless, all versions of plaintiff’s 2005 Form 1040
in the record before the court, as well as the one attached to plaintiff’s complaint, show
the input of “[$]0” for taxable income (Line 43) and for total tax liability (Line 63) as well
as show “[$]121,288” for “Federal Income tax withheld from Forms W-2 and 1099” (Line
64), for total payments (Line 71), for the amount of overpayment (Line 72), and for the
refund requested (Line 73a).

      On October 1, 2009, the IRS sent plaintiff Letter 685C, rejecting his Form W-7. The
October 1, 2009 Letter 685C states:

       Because your Form W-7/W-7SP, Application for IRS Individual Taxpayer
       Identification Number [ITIN], was rejected, we have assigned you
       [Redacted]6665* as your Internal Revenue Service Number (IRSN) to
       expedite the processing of the 1040 tax return you submitted with your ITIN
       application.

       - The IRSN we assigned is neither a social security number nor an IRS
       Individual Taxpayer Number (ITIN).

       - Therefore, no refund will be issued until you are assigned a valid ITIN or
       a social security number.

(capitalization and redaction in original). The October 1, 2009 Letter 685C does not
specifically indicate why plaintiff’s Form W-7 was rejected. Additionally, plaintiff uses this
October 1, 2009 Letter 685C to support that a 2005 Form 1040 was submitted to the IRS
on April 14, 2009, because the October 1, 2009 Letter 685C references “the 1040 tax
return you submitted with your ITIN application.” As discussed above, plaintiff alleges that
he submitted his 2005 Form 1040 with his Form W-7 to the IRS, and the Form W-7 in the
record before the court is date-stamped received by the IRS on April 14, 2009.4 Defendant
has agreed that, “for purposes of defendant’s motion to dismiss, defendant has assumed


inputs or omissions in the preparer’s date and time headers, the preparer’s signature
dates, taxpayer signature boxes and social security number boxes, and inputs in the
Schedule D portion of the Form 1040 for stock bases, dates of acquired stock, and
gain/loss dispositions of stock.
4
  In further support that a 2005 Form 1040 was received on the IRS by April 14, 2009,
plaintiff has produced a letter from the IRS, dated December 23, 2009, in which the IRS
contemplated assessing a $5,000.00 penalty because the IRS had “determined that the
information you filed as a return of tax, or purported return of tax, on Apr. 14, 2009, is
frivolous and there is no basis in the law for your position.”
                                              4
to be true that, on April 14, 2009, plaintiff filed with the IRS a Form 1040 for 2005,
requesting a refund of $121,288.”

        The record before the court also contains a letter dated August 25, 2010, from
plaintiff’s now-deceased accountant, Menachem David, to the IRS. Mr. David’s August
25, 2010 letter states:

       Your enclosed letter indicates that Mr. Peretz’s W7 was rejected because it
       was incomplete. I contacted the IRS, which indicated that the item missing
       was 6d.

       We are now enclosing a corrected Form W7, with Item 6d completed.

       Form W7 accompanied a timely filed tax return, requesting a tax refund.
       Please process Form W7, issue an ITIN, and expedite the refund.

Along with Mr. David’s August 25, 2010 letter and the resubmitted Form W-7 with Item 6d
completed, Mr. David also submitted a version of plaintiff’s 2005 Form 1040, also
requesting a refund of $121,288.00, and which is date-stamped received by the IRS on
August 30, 2010. As noted above, it is this 2005 Form 1040, date-stamped on August 30,
2010 by the IRS, that, on July 13, 2016, the IRS Appeals Office assumed was plaintiff’s
first filing of his 2005 Form 1040.

        On November 22, 2010, the IRS sent plaintiff Notice No. CP567, informing him
that the IRS was again rejecting his Form W-7 because he “did not respond within 45
days to Notice CP-566, We Received Your Application for an IRS Individual Taxpayer
Identification Number (ITIN), requesting additional information or supporting identification
or exception documentation, to process your Form W-7.” (emphasis in original). Although
the record before the court contains the above-quoted Notice No. CP567 dated November
22, 2010, which referenced Notice CP-566, neither party has produced any document
which is labeled Notice CP-566, and the date on which Notice CP-566 was issued is not
evident from the record before the court.5 The November 22, 2010 Notice No. CP567
further states:

       If you still require an ITIN, you will need to complete a new Form W-7 and
       submit it with valid and unexpired supporting identification or exception
       documentation, if applicable. Please attach it to a copy of your original tax
       return. Clearly indicate that the tax return is a copy, and submit it to the
       address shown at the top of this notice. Please refer to the Form W-7
       instructions for assistance. You may also visit a local IRS Taxpayer


5
  The IRS’ website explains that a CP566 Notice is sent to taxpayers when “[w]e need
more information to process your application for an Individual Taxpayer Identification
Number (ITIN). You may have sent us an incomplete form. You may have sent us the
wrong documents.” Understanding Your CP566 Notice, available at https://www.irs.gov/
individuals/understanding-your-cp566-notice (last visited May 31, 2020).
                                             5
       Assistance Center for help with completing the Form W-7 or reviewing your
       supporting identification or exception documentation for acceptability[.]

(capitalization and emphasis in original). It does not appear from the record before the
court that plaintiff ever sent “a new Form W-7” in response to the November 22, 2010
Notice No. CP567. Moreover, based on the record before the court, it does not appear
that the IRS ever assigned plaintiff an ITIN.

       The IRS also sent a letter to plaintiff on January 18, 2011, which requested
additional information from plaintiff relating to the withholding entries included in his tax
return. The January 18, 2011 IRS letter states:

       Please provide a form with information that supports the wage or
       withholding entry of $121,288.00 on line 64, Form 1040. It could be Form
       W-2, Form W-2G (for gambling winnings), or Form 1099-R (for pension
       income). If you don’t have the form you need, please contact the issuer of
       the income statement for a copy and send it with the copy of this letter.
       Otherwise, send us the information in some substitute form. For example,
       one substitute for Form W-2 could be an earnings statement from your
       employer which shows year-to-date totals. If you don’t have an earnings
       statement, ask your employer for a copy.

         As discussed above, the parties have produced documents sent from plaintiff to
the IRS pertaining to plaintiff’s Citicorp brokerage account, indicating that $121,287.57
was withheld by Citicorp for the 2005 tax year. The Citicorp documents, however, are not
date-stamped received by the IRS, and the date on which the Citicorp documents were
initially sent by plaintiff to the IRS is not evident from the record before the court. The
January 18, 2011 IRS letter also states that plaintiff’s “Form 1040 doesn’t show your
original signature(s). Please sign the declaration at the end of this letter.”6 The January
18, 2011 IRS letter further states: “Please send us this letter with your reply in the
enclosed envelope within 20 days from the date of this letter.” Finally, the January 18,
2011 IRS letter states:

       We will issue any refund due to you in about 6 to 8 weeks from the time we
       receive your response. We can give you credit for items only if you give us
       the information. Therefore, if we do not hear from you, we may have to
       increase the tax you owe or reduce your refund.

(capitalization in original).




6
  The declaration at the end of the January 18, 2011 letter states: “Under penalties of
perjury, I declare that I have examined the return (including any accompanying schedules
and statements) referred to in this letter and, to the best of my knowledge and belief, it is
true, correct, and complete.”
                                             6
      More than four years later, a representative for plaintiff, Mr. Abraham Dan, sent
the IRS the following letter, dated March 4, 2015:

       Dear IRS Official:

       Enclosed is a letter sent to my client, Meir Peretz, stating that his $121,288
       refund will be sent after proof of withholding is sent to the IRS. Enclosed is
       the Bank Statement from Citicorp clearing [sic] showing the $121,288
       withheld from his account. Enclosed also is a copy of his 2005 tax return
       showing the $121,288 refund, and the power of attorney. Please send him
       his refund plus interest.

(first three emphases in original, final emphasis added). The March 4, 2015 letter is date-
stamped received by the IRS on March 9, 2015. Also date-stamped on March 9, 2015 is
a copy of the January 18, 2011 letter from the IRS, discussed above; another version of
plaintiff’s 2005 Form 1040; and documents relating to a power of attorney for Mr. Dan.7

       On July 29, 2015, the IRS sent plaintiff its first Notice of Disallowance of plaintiff’s
claim (the July 29, 2015 Notice of Disallowance), which is included in the record, and
which stated:

       CERTIFIED MAIL

       Taxpayer identification number[8]:          [Redacted]-6665*


7
  Among the documents produced by the IRS are (1) a power of attorney affidavit for
plaintiff with respect to Mr. Dan, dated February 19, 1987, and date-stamped received by
the IRS on March 9, 2015; and (2) a Form 2848, “Power of Attorney and Declaration of
Representative,” also date-stamped received by the IRS on March 9, 2015. The Form
2848 appears to be signed by Mr. Dan, but is unsigned by plaintiff. The Form 2848 also
indicates that Mr. Dan is a family member of plaintiff. Plaintiff states that “Abraham Dan
is not an accountant or attorney.” Furthermore, in plaintiff’s briefings to the court, it
appears that plaintiff now questions whether Mr. Dan had authority to act on behalf of
plaintiff before the IRS. Plaintiff states in supplemental briefing to the court that “[t]he
documents that Defendant received from the IRS in connection with the March 4, 2015
letter do not include any evidence of a valid power of attorney to Abraham Dan signed by
Plaintiff, authorizing Mr. Dan to represent Plaintiff before the IRS, having been in effect at
the time Abraham Dan wrote the March 4, 2015 letter.”
8
  The court notes that although the above-quoted July 29, 2015 Notice of Disallowance
references a “Taxpayer identification number,” the record before the court indicates that
the IRS never issued plaintiff an Individual Taxpayer Identification Number (ITIN) because
he did not respond to the November 22, 2010 Notice No. CP-567, requiring plaintiff to
submit a “new Form W-7.” The “Taxpayer identification number” referenced above in the
July 29, 2015 Notice of Disallowance instead matches the Internal Revenue Service
Number (IRSN) which was issued to plaintiff in the IRS’ October 1, 2009 letter, but which
                                              7
      Kind of tax:                               Income
      Amount of claim:                           $121,288.00

      Date of claim(s) received:                 Mar. 09, 2015
      Tax period:                                Dec. 31, 2005


      Dear Taxpayer:

                         WE COULDN’T ALLOW YOUR CLAIM

      WHY WE’RE SENDING YOU THIS LETTER

      We disallowed your claim for credit for the period shown above.

      WHY WE CAN’T ALLOW YOUR CLAIM

      You filed your claim for credit or refund more than 3 years after the tax return
      due date. A claim must be filed within 3 years from the time the return was
      filed. In addition, the amount of the tax that can be credited or refunded is
      limited to the tax paid during the three years immediately preceding the filing
      of the claim (plus the period of any extension of time to file the tax return).
      Withheld tax and estimated tax payments are deemed to be paid on the last
      day prescribed (i.e., April 15) for filing your tax return. The excess of any
      amount allowable for the earned income credit over the actual income tax
      is treated in a similar manner to these prepaid credits.

(capitalization and redaction in original; emphasis added). The July 29, 2015 Notice of
Disallowance also states:

      IF YOU DISAGREE

      You can appeal our decision with the Appeals Office (which is independent
      of our office) if we disallowed your claim because our records show that you
      filed your claim late. . . .

      If you do not agree with our decision, you can file suit to recover tax,
      penalties, or other amounts, with the United States District Court having
      jurisdiction or with the United States Court of Federal Claims. These courts
      are part of the judiciary branch of the federal government and have no
      connection with the IRS.



letter stated that the IRSN was “neither a social security number nor an IRS Individual
Taxpayer Number (ITIN),” and that “no refund will be issued until you are assigned a valid
ITIN or a social security number.”
                                             8
       The law permits you to do this within 2 years from the date of this letter. If
       you decide to appeal our decision first, the 2-year period still begins from
       the date of this letter. However, if you signed an agreement that waived your
       right to the notice of disallowance (Form 2297), the period for filing suit
       begins on the date you filed the waiver.[9]

(capitalization in original).

     In a September 21, 2015 letter to the IRS from Raphael Grossman, Certified Public
Accountant, plaintiff appealed the July 29, 2015 Notice of Disallowance. Mr. Grossman’s
September 21, 2015 letter to the IRS states:

       FACTS OF CASE SUPPORTING APPEAL:

       1. The 2005 return for Meir Peretz was timely filed. Please see Exhibit 1
       which shows a copy of the return and a letter from the CPA to the IRS
       requesting that the refund be processed.

       2. Please see letter from the IRS dated January 18, 2011, requesting that
       Meir Peretz provide documentation supporting the $121.288 [sic] amount
       withheld and shown on line 64 of his tax return.

       3. Please see Exhibit 3 showing the $1372 withheld by Citibank on dividend
       income and the $119,815 withheld on stock sales.

       4. Please send my client his refund due plus interest.


(capitalization and emphasis in original). The September 21, 2015 letter from Mr.
Grossman is date-stamped received by the IRS on September 24, 2015. The record
before the court does not contain any documents labeled as exhibits to Mr. Grossman’s
September 21, 2015 letter, although the letter appears to refer to some of the documents
which were discussed above, namely: (1) the August 25, 2010 letter from Menachem
David, plaintiff’s now-deceased accountant; (2) the January 18, 2011 letter from the IRS;
and (3) certain of plaintiff’s Citicorp documents.

       On July 13, 2016, during the course of plaintiff’s appeal of the July 29, 2015 Notice
of Disallowance to the IRS Appeals Office, Tina Tew, an IRS Appeals Officer, wrote the
following letter to plaintiff:




9
 The parties do not dispute, and there is no indication in the record before the court, that
plaintiff ever signed an agreement waiving his right to a notice of disallowance.
                                             9
       Dear Taxpayer:

       As you know, I have been assigned the case involving your claim for
       abatement and/or refund of taxes assessed against you. The function of the
       Appeals Office is to resolve tax disputes within the framework of the facts
       and law, including court decisions.

       My preliminary review of the information previously submitted by you
       indicates your claim should be denied as it was filed more than 3 years after
       the return due date. Internal Revenue Code Section 6511(a) stipulates that
       a claim for credit or refund of an overpayment of any tax imposed by this
       title in respect of which tax the taxpayer is required to file a return shall be
       filed by the taxpayer within 3 years from the time the return was filed or 2
       years from the time the tax was paid, whichever of such periods expires the
       later. The 2005 tax return was due on April 17, 2006 and was received on
       August 30, 2010. Since the claim was received more than 3 years after the
       due date, it must be denied.

       The documentation that you submitted fails to substantiate that the claim
       was filed timely. I am willing to consider any other documentation that you
       may have to support your position. Please contact me within 30 days from
       the date of this letter. If I do not hear from you within this period, I will make
       my determination based on the available information. All written statements
       submitted should be signed under the penalties of perjury.

        As discussed above, although defendant now takes the position that “for purposes
of defendant’s motion to dismiss, defendant has assumed to be true that, on April 14,
2009, plaintiff filed with the IRS a Form 1040 for 2005, requesting a refund of $121,288,"
the letter from Ms. Tew indicates that the IRS Appeals Office did not acknowledge that
plaintiff had submitted a 2005 tax return on April 14, 2009. Instead, Ms. Tew appears to
have considered the 2005 Form 1040 which was enclosed with Mr. David’s August 25,
2010 letter to the IRS, and date-stamped received by the IRS on August 30, 2010, as
plaintiff’s first filing of his 2005 Form 1040 claiming a refund of $121,288.00, and reasoned
that such submission was filed untimely.

      Subsequently, in a letter dated October 27, 2016, the IRS informed plaintiff that his
appeal was denied. The October 27, 2016 letter from the IRS states:

       Dear Taxpayer:

       Our Office has completed its review of your claim for abatement and/or
       refund of taxes that we have charged you. Based on the information
       submitted, there is no basis to allow any part of your claim as it was filed
       more than 3 years after the tax return due date.




                                              10
       You may pursue this matter further by filing suit in either the United States
       District Court or the United States Court of Federal Claims. If you decide to
       do this, you must file the suit within two-years from the date on the letter
       denying your claim, which the Holtsville NY [office] mailed to you on July
       29, 2015.

        On October 26, 2018, plaintiff filed the above-captioned complaint with this court.
Plaintiff’s current counsel of record in the above-captioned case also continued to
correspond with the IRS, inquiring about plaintiff’s claimed refund and requesting
documents relating to plaintiff’s request for refund, while also enclosing additional copies
of plaintiff’s 2005 Form 1040. A letter dated September 25, 2019 from plaintiff’s counsel
of record to the IRS states:

       Please be advised that Mr. Peretz is a non-resident who never had a Social
       Security number. In 2005, the non-resident had a brokerage account in
       Citibank. Following a loss in the brokerage account in excess of $1,000,000,
       Citibank incorrectly withheld $150,000[10] of net proceeds after loss and
       forwarded the $150,000 to the IRS. The Form 1040 request for refund of
       the $150,000 erroneous withholding was filed with the IRS under Social
       Security number: [Redacted]-4444. Please see attachment showing
       Citibank’s assigned [Redacted]-4444. Please see attached Form 1040 for
       2005. Subsequently, the IRS assigned a Temporary Taxpayer Identification
       Number [Redacted]-6665. Please see attached IRS letter dated October 1,
       2009. The non-resident, Meir Peretz never requested a social security
       number from the Social Security Administration or an IRS Individual
       Taxpayer Identification Number.

       We are seeking documents that were filed and accepted by the IRS under
       these identification numbers, [Redacted]-4444 or [Redacted]-6665.

(redactions in original).

       Based on a review of the record, it appears that the 2005 Form 1040 which is date-
stamped received by the IRS on September 30, 2019 is the 2005 Form 1040 that plaintiff’s
counsel of record enclosed with his letter dated September 25, 2019, quoted above. The
2005 Form 1040 date-stamped as received by the IRS on September 30, 2019 is identical
to the 2005 Form 1040 attached to plaintiff’s complaint. Indeed, it appears to have been
taken directly from the court’s Electronic Case File (ECF) in the above-captioned matter
when it was sent to the IRS, as it contains the ECF docket information that is associated
with the above-captioned matter, and the specific ECF docket number that is associated


10
  There is no evidence in the record before the court that substantiates plaintiff’s counsel
of record’s assertion in the above-quoted letter dated September 25, 2019, that
$150,000.00 was withheld from plaintiff for the 2005 tax year. All of the Citicorp brokerage
documents, discussed above, substantiate only that $121,287.57 was withheld from
plaintiff for the 2005 tax year.
                                            11
with the 2005 Form 1040 exhibit to plaintiff’s complaint in the above-captioned matter.
The only difference is that, as stated by plaintiff in his supplemental briefing, “the IRS, on
its own initiative, annotated the copy of the 2005 Form 1040 that it stamped as received
on September 30, 2019 as an Exhibit from Plaintiff’s attorney. The IRS called it a 1040X
and wrote the word ‘Amended’ on it.”

       On December 2, 2019, the IRS issued a second Notice of Disallowance, this time
referencing a claim received on September 30, 2019. The December 2, 2019 Notice of
Disallowance states:

       CERTIFIED MAIL

       Taxpayer identification number:     [Redacted]-6665*
       Kind of tax:                        Individual Tax
       Amount of claim:                    $121,288.00

       Date of claims received:            Sep. 30, 2019[11]
       Tax period:                         Dec. 31, 2005

       Dear Taxpayer:

                            WE CAN’T ALLOW YOUR CLAIM

       We disallowed your claim for credit for the tax period listed at the top of this
       letter.

                         WHY WE CAN’T ALLOW YOUR CLAIM

       The number listed above is a temporary number that was assigned to you
       to process your return. It is not an ITIN, the previous 685C letter dated Oct.
       1, 2009 mentioned that you need a valid taxpayer identification number, if
       you are unable to get a Social Security Number (SSN) then an Individual
       Taxpayer Identification Number (ITIN) is required.

       The withholding credit of $121,288.00 was removed in 2011 even though
       the refund expiration date expired Apr. 15, 2009. The account was not
       adjusted, [sic] until then to allow you time to apply for an ITIN. Our records
       show there were two attempts with both ending in rejection in April 2009
       and August 2010.




11
   As discussed above, the first Notice of Disallowance of plaintiff’s claim for refund of
$121,288.00 for the 2005 tax period was issued on July 29, 2015, responding to a
“claim(s) received” on March 9, 2015.

                                             12
(capitalization and redaction in original; emphasis added). The December 2, 2019 Notice
of Disallowance further informs plaintiff, as did the first one, of plaintiff’s opportunity to
appeal the decision with the IRS Appeals Office, but the December 2, 2019 Notice of
Disallowance did not state that plaintiff could file suit and did not provide a time limitation
for plaintiff to file suit.12

         The final correspondence between the IRS and plaintiff included in the record is a
letter from an accountant for plaintiff, dated December 24, 2019, appealing the December
2, 2019 Notice of Disallowance. The December 24, 2019 letter includes plaintiff’s version
of the relevant chronology of events, and states:

       1. Please be advised that Meir Peretz seeks to appeal to the Office of
       Appeals the December 2, 2019 disallowance of a claim for refund filed on
       April 14, 2009. (Exhibit A)

       2. The tax periods and disallowed items Meir Peretz disagrees with are as
       follows: The IRS improperly $121,288.00 withheld [sic] from the remaining
       proceeds of stock sales at a loss in 2005.

       3. Meir Peretz
          245 East 54th Street, Apt. 5M
          New York, NY 10022-4717

       4. Meir Peretz sold shares of Microsoft and Intel suffering a loss of over
       $1million [sic]. A timely claim for refund was filed and submitted at the IRS
       office located in Garden City, New York 11530 on April 14, 2009. The claim
       for refund timely filed with a Request for taxpayer identification number ID
       # [sic] was date stamped April 14, 2009 (Exhibit B)

       The request for a taxpayer identification number was rejected by IRS letter
       dated October 1, 2009 for an insignificant item the IRS asked to be
       completed; specifically, the entry date into the United State [sic] listed on
       Mr. Peretz’s passport. (Exhibit C) The request for identification number was
       resubmitted by Mr. Peretz’s accountant and received by the IRS on August
       25, 2010 with this insignificant item, entry date listed on passport was added
       to the form and an unsigned copy of the initial Form 1040 was enclosed.


12
  The court notes that included in the unusual collection of entries and documents in the
IRS record are several IRS transcripts with entries related to plaintiff’s attempt to secure
a refund with the IRS. The IRS transcripts indicate that plaintiff’s claim for refund was
apparently internally disallowed on a number of additional occasions to those described
above, namely, the July 29, 2015 and the December 2, 2019 Notices of Disallowance, for
which there are copies in the record before the court. The most recent IRS transcript,
dated December 23, 2019, also contains “CLAIM DISALLOWED” entries on May 2, 2011,
August 10, 2015 and December 30, 2019, for which there are no copies in the court
record. (capitalization in original).
                                              13
         The IRS in subsequent communications was apparently erroneously
         processing the unsigned copy of the 1040 as a new untimely claim for
         refund. (Exhibit D)

         The claim itself that was filed on April 14, 2009 was acknowledged to have
         been received by the IRS on April 14, 2005. However, the IRS egregiously
         concluded that the claim for refund was a frivolous tax protest and the IRS
         went so far as to impose a $5,000 penalty for tiling what the IRS
         mischaracterized as a frivolous claim and refused to process the claim. See
         IRS letter dated December 23, 2009 (Exhibit E). The letter dated December
         20, 2009 does not state any disallowance of the claim filed on April 14, 2009.
         The first disallowance received from the IRS is the disallowance dated
         December 2, 2019.[13] This disallowance shockingly states that the April 14,
         2009 claim for refund was first received by the IRS on September 30, 2019.
         There was no separate claim for refund, that would have been untimely,
         made on or about September 30, 2019.

         5. There is no constitutional basis to misappropriate monies, in the form of
         withholding from a foreign individual who suffered losses and not income
         on the sale of publicly traded stock. Nor is there any notice that the IRS did
         not accept a request for ID number. Nor is there any statutory or other basis
         to misappropriate monies merely because the IRS, without explanation, did
         not assign the foreign individual a permanent tax identification number.

(emphasis in original). The record before the court contains no action as having been
taken by the IRS on plaintiff’s second appeal, and the defendant has informed the court
that as of May 27, 2020, no further action has been taken to date on plaintiff’s second
appeal.

                                          DISCUSSION

         Plaintiff filed a complaint in this court alleging entitlement to a tax refund of
$121,288.00 from the IRS. As discussed above, the record before the court is filled with
multiple documents of the same forms and records, but a number of them are just slightly
inconsistent and bear no date to clearly identify the times they were submitted to the IRS.
Moreover, there are large chronological gaps between actions taken by the plaintiff and
the IRS and correspondence between the parties. Regardless, plaintiff alleges that funds
were wrongfully withheld from him because the stock transactions in which he engaged
resulted in a net loss, and also that plaintiff is not subject to backup withholding tax in the
first instance, because he is a nonresident alien who is “not required to file any income
tax return.” Plaintiff alleges that he nevertheless did file a 2005 Form 1040 requesting a
refund of $121,288.00, which he states in his complaint was initially received by the IRS
on April 14, 2009, along with his initially submitted Form W-7. Plaintiff further argues that


13
     Plaintiff ignores the July 29, 2015 disallowance letter from the IRS sent to plaintiff.

                                                14
the IRS wrongfully remains in possession of his funds because the IRS incorrectly
determined that he did not timely submit his tax return, which, according to plaintiff, should
have operated also as a claim for refund. Plaintiff requests that the court “should direct
Defendant to return the $121,288 deposited with the IRS and misappropriated by the
Defendant as of December 27, 2005, plus 9% pre and post judgment interest
compounded annually as is applicable in New York State on a judgment for conversion,
plus costs and attorney fees.” Finally, plaintiff asserts that he “should also be awarded
damages pursuant to IRC 7433 [26 U.S.C. § 7433] for the reckless and intentional
misconduct of the IRS in confiscating and retaining monies it illegally converted.”14

        As also indicated above, defendant filed a motion to dismiss plaintiff’s complaint in
its entirety for lack of subject-matter jurisdiction pursuant to RCFC 12(b)(1). Defendant
asserts (1) that plaintiff did not file suit for the recovery of his overpayment within the time
allowed for by 26 U.S.C. § 6532(a); and (2) this court is barred from hearing plaintiff’s
damages claim under 26 U.S.C. § 7433 for “reckless and intentional misconduct” by the
IRS.

       “Subject-matter jurisdiction may be challenged at any time by the parties or by the
court sua sponte.” Folden v. United States, 379 F.3d 1344, 1354 (Fed. Cir. 2004) (citing
Fanning, Phillips & Molnar v. West, 160 F.3d 717, 720 (Fed. Cir. 1998)); see also Int’l
Elec. Tech. Corp. v. Hughes Aircraft Co., 476 F.3d 1329, 1330 (Fed. Cir. 2007). The
Tucker Act, 28 U.S.C. § 1491 (2018), grants jurisdiction to this court as follows:

       The United States Court of Federal Claims shall have jurisdiction to render
       judgment upon any claim against the United States founded either upon the
       Constitution, or any Act of Congress or any regulation of an executive
       department, or upon any express or implied contract with the United States,
       or for liquidated or unliquidated damages in cases not sounding in tort.

28 U.S.C. § 1491(a)(1). As interpreted by the United States Supreme Court, the Tucker
Act waives sovereign immunity to allow jurisdiction over claims against the United States
(1) founded on an express or implied contract with the United States, (2) seeking a refund
from a prior payment made to the government, or (3) based on federal constitutional,
statutory, or regulatory law mandating compensation by the federal government for
damages sustained. See United States v. Navajo Nation, 556 U.S. 287, 289-90 (2009);


14
   On January 22, 2020, plaintiff’s counsel of record requested the court “to grant a default
judgment to Plaintiff on its Complaint and to impose additional sanctions against
Defendant for its contempt of Court and its purging of spoliation of crucial documents from
its files.” (capitalization in original). During the course of proceedings in this case,
plaintiff’s counsel of record has accused both the IRS and defendant’s counsel of record
of concealing documents and other similar misconduct on several occasions. Although
the IRS administrative record is hardly a model of best practices, the lengthy gaps
between plaintiff’s correspondences with the IRS also compounded the confusion in the
case. Based on a review of the record before the court, the court finds insufficient
evidence to support plaintiff’s counsel of record’s allegations of sanctionable activity.
                                              15
see also United States v. Mitchell, 463 U.S. 206, 216 (1983); Alvarado Hosp., LLC v.
Price, 868 F.3d 983, 991 (Fed. Cir. 2017); Greenlee Cnty., Ariz. v. United States, 487
F.3d 871, 875 (Fed. Cir.), reh’g and reh’g en banc denied (Fed. Cir. 2007), cert. denied,
552 U.S. 1142 (2008); Palmer v. United States, 168 F.3d 1310, 1314 (Fed. Cir. 1999).
“Not every claim invoking the Constitution, a federal statute, or a regulation is cognizable
under the Tucker Act. The claim must be one for money damages against the United
States . . . .” United States v. Mitchell, 463 U.S. at 216; see also United States v. White
Mountain Apache Tribe, 537 U.S. 465, 472 (2003); N.Y. & Presbyterian Hosp. v. United
States, 881 F.3d 877, 881 (Fed. Cir. 2018); Smith v. United States, 709 F.3d 1114, 1116
(Fed. Cir.), cert. denied, 571 U.S. 945 (2013); RadioShack Corp. v. United States, 566
F.3d 1358, 1360 (Fed. Cir. 2009); Rick’s Mushroom Serv., Inc. v. United States, 521 F.3d
1338, 1343 (Fed. Cir. 2008) (“[P]laintiff must . . . identify a substantive source of law that
creates the right to recovery of money damages against the United States.”); Golden v.
United States, 118 Fed. Cl. 764, 768 (2014). In Ontario Power Generation, Inc. v. United
States, the United States Court of Appeals for the Federal Circuit identified three types of
monetary claims for which jurisdiction is lodged in the United States Court of Federal
Claims. The Ontario Power Generation, Inc. court wrote:

       The underlying monetary claims are of three types. . . . First, claims alleging
       the existence of a contract between the plaintiff and the government fall
       within the Tucker Act’s waiver. . . . Second, the Tucker Act’s waiver
       encompasses claims where “the plaintiff has paid money over to the
       Government, directly or in effect, and seeks return of all or part of that sum.”
       Eastport S.S. [Corp. v. United States, 178 Ct. Cl. 599, 605-06,] 372 F.2d
       [1002,] 1007-08 [(1967)] (describing illegal exaction claims as claims “in
       which ‘the Government has the citizen’s money in its pocket’” (quoting
       Clapp v. United States, 127 Ct. Cl. 505, 117 F. Supp. 576, 580 (1954)) . . . .
       Third, the Court of Federal Claims has jurisdiction over those claims where
       “money has not been paid but the plaintiff asserts that he is nevertheless
       entitled to a payment from the treasury.” Eastport S.S., 372 F.2d at 1007.
       Claims in this third category, where no payment has been made to the
       government, either directly or in effect, require that the “particular provision
       of law relied upon grants the claimant, expressly or by implication, a right to
       be paid a certain sum.” Id.; see also [United States v. ]Testan, 424 U.S.
       [392,] 401-02 [1976] (“Where the United States is the defendant and the
       plaintiff is not suing for money improperly exacted or retained, the basis of
       the federal claim-whether it be the Constitution, a statute, or a regulation-
       does not create a cause of action for money damages unless, as the Court
       of Claims has stated, that basis ‘in itself . . . can fairly be interpreted as
       mandating compensation by the Federal Government for the damage
       sustained.’” (quoting Eastport S.S., 372 F.2d at 1009)). This category is
       commonly referred to as claims brought under a “money-mandating”
       statute.




                                             16
Ont. Power Generation, Inc. v. United States, 369 F.3d 1298, 1301 (Fed. Cir. 2004); see
also Samish Indian Nation v. United States, 419 F.3d 1355, 1364 (Fed. Cir. 2005); Twp.
of Saddle Brook v. United States, 104 Fed. Cl. 101, 106 (2012).

        To prove that a statute or regulation is money-mandating, a plaintiff must
demonstrate that an independent source of substantive law relied upon “‘can fairly be
interpreted as mandating compensation by the Federal Government.’” United States v.
Navajo Nation, 556 U.S. at 290 (quoting United States v. Testan, 424 U.S. at 400); see
also United States v. White Mountain Apache Tribe, 537 U.S. at 472; United States v.
Mitchell, 463 U.S. at 217; Blueport Co., LLC v. United States, 533 F.3d 1374, 1383 (Fed.
Cir. 2008), cert. denied, 555 U.S. 1153 (2009). The source of law granting monetary relief
must be distinct from the Tucker Act itself. See United States v. Navajo Nation, 556 U.S.
at 290 (The Tucker Act does not create “substantive rights; [it is simply a] jurisdictional
provision[] that operate[s] to waive sovereign immunity for claims premised on other
sources of law (e.g., statutes or contracts).”). “‘If the statute is not money-mandating, the
Court of Federal Claims lacks jurisdiction, and the dismissal should be for lack of subject
matter jurisdiction.’” Jan’s Helicopter Serv., Inc. v. Fed. Aviation Admin., 525 F.3d 1299,
1308 (Fed. Cir. 2008) (quoting Greenlee Cnty., Ariz. v. United States, 487 F.3d at 876);
see also N.Y. & Presbyterian Hosp., 881 F.3d at 881; Fisher v. United States, 402 F.3d
1167, 1173 (Fed. Cir. 2005) (noting that the absence of a money-mandating source is
“fatal to the court’s jurisdiction under the Tucker Act”); Price v. United States, 133 Fed.
Cl. 128, 130 (2017); Peoples v. United States, 87 Fed. Cl. 553, 565-66 (2009).

       Recently, in Maine Community Health Options v. United States, 140 S. Ct. 1308
(2020), the United States Supreme Court described the test for determining whether a
statute waives sovereign immunity, as follows:

       To determine whether a statutory claim falls within the Tucker Act’s
       immunity waiver, we typically employ a “fair interpretation” test. A statute
       creates a “right capable of grounding a claim within the waiver of sovereign
       immunity if, but only if, it ‘can fairly be interpreted as mandating
       compensation by the Federal Government for the damage sustained.’”
       United States v. White Mountain Apache Tribe, 537 U.S. 475, 472, 123 S.
       Ct. 1126, 155 L. Ed. 2d 40 (2003) (quoting Mitchell, 463 U.S. at 217, 103 S.
       Ct. 2961); see also Navajo Nation, 556 U.S. at 290, 129 S. Ct. 1547 (“The
       other source of law need not explicitly provide that the right or duty it creates
       is enforceable through a suit for damages”). Satisfying this rubric is
       generally both necessary and sufficient to permit a Tucker Act suit for
       damages in the Court of Federal Claims. White Mountain Apache, 537 U.S.
       at 472–473, 123 S. Ct. 1126.

Maine Cmty. Health Options v. United States, 140 S. Ct. at 1328 (emphasis in original;
footnote omitted).

        When deciding a case based on a lack of subject-matter jurisdiction or for failure
to state a claim, this court must assume that all undisputed facts alleged in the complaint

                                              17
are true and must draw all reasonable inferences in the non-movant’s favor. See Erickson
v. Pardus, 551 U.S. at 94 (“[W]hen ruling on a defendant’s motion to dismiss, a judge
must accept as true all of the factual allegations contained in the complaint.” (citing Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007) (citing Swierkiewicz v. Sorema N. A.,
534 U.S. 506, 508 n.1 (2002)))); see also Frankel v. United States, 842 F.3d 1246, 1249
(Fed. Cir. 2016) (“In deciding a motion to dismiss, a court is required to accept as true all
factual allegations pleaded.” (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009))); Fid. &
Guar. Ins. Underwriters, Inc. v. United States, 805 F.3d 1082, 1084 (Fed. Cir. 2015);
Trusted Integration, Inc. v. United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011).

        “Determination of jurisdiction starts with the complaint, which must be well-pleaded
in that it must state the necessary elements of the plaintiff’s claim, independent of any
defense that may be interposed.” Holley v. United States, 124 F.3d 1462, 1465 (Fed. Cir.)
(citing Franchise Tax Bd. v. Constr. Laborers Vacation Trust, 463 U.S. 1 (1983)), reh’g
denied (Fed. Cir. 1997); see also Klamath Tribe Claims Comm. v. United States, 97 Fed.
Cl. 203, 208 (2011); Gonzalez-McCaulley Inv. Grp., Inc. v. United States, 93 Fed. Cl. 710,
713 (2010). A plaintiff need only state in the complaint “a short and plain statement of the
grounds for the court’s jurisdiction,” and “a short and plain statement of the claim showing
that the pleader is entitled to relief.” RCFC 8(a)(1), (2) (2018); Fed. R. Civ. P. 8(a)(1), (2)
(2019); see also Ashcroft v. Iqbal, 556 U.S. at 677-78 (citing Bell Atl. Corp. v. Twombly,
550 U.S. at 555-57, 570). To properly state a claim for relief, “[c]onclusory allegations of
law and unwarranted inferences of fact do not suffice to support a claim.” Bradley v.
Chiron Corp., 136 F.3d 1317, 1322 (Fed. Cir. 1998); see also Am. Bankers Ass’n v. United
States, 932 F.3d 1375, 1380 (Fed. Cir. 2019) (“To avoid dismissal under RCFC 12(b)(6),
a plaintiff ‘must allege facts ‘“plausibly suggesting (not merely consistent with)” a showing
of entitlement to relief.’” (quoting Acceptance Ins. Cos., Inc. v. United States, 583 F.3d
849, 853 (Fed. Cir. 2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. at 557))); McZeal
v. Sprint Nextel Corp., 501 F.3d 1354, 1363 n.9 (Fed. Cir. 2007) (Dyk, J., concurring in
part, dissenting in part) (quoting C. WRIGHT AND A. MILLER, FEDERAL PRACTICE AND
PROCEDURE § 1286 (3d ed. 2004)); Briscoe v. LaHue, 663 F.2d 713, 723 (7th Cir. 1981)
(“[C]onclusory allegations unsupported by any factual assertions will not withstand a
motion to dismiss.”), aff’d, 460 U.S. 325 (1983). “A plaintiff’s factual allegations must ‘raise
a right to relief above the speculative level’ and cross ‘the line from conceivable to
plausible.’” Three S Consulting v. United States, 104 Fed. Cl. 510, 523 (2012) (quoting
Bell Atl. Corp. v. Twombly, 550 U.S. at 555), aff’d, 562 F. App’x 964 (Fed. Cir.), reh’g
denied (Fed. Cir. 2014). As stated in Ashcroft v. Iqbal, “[a] pleading that offers ‘labels and
conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’ 550
U.S. at 555. Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further
factual enhancement.’” Ashcroft v. Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. at 555).

       The United States Supreme Court has indicated that:

       A taxpayer seeking a refund of taxes erroneously or unlawfully assessed or
       collected may bring an action against the Government either in United
       States district court or in the United States Court of Federal Claims. The

                                              18
       Internal Revenue Code specifies that before doing so, the taxpayer must
       comply with the tax refund scheme established in the Code. That scheme
       provides that a claim for a refund must be filed with the Internal Revenue
       Service (IRS) before suit can be brought, and establishes strict timeframes
       for filing such a claim.

United States v. Clintwood Elkhorn Mining Co., 553 U.S. 1, 4 (2008) (citations omitted).
The statute at 26 U.S.C. 7422(a) (2019) states:

       No suit or proceeding shall be maintained in any court for the recovery of
       any internal revenue tax alleged to have been erroneously or illegally
       assessed or collected, or of any penalty claimed to have been collected
       without authority, or of any sum alleged to have been excessive or in any
       manner wrongfully collected, until a claim for refund or credit has been duly
       filed with the Secretary, according to the provisions of law in that regard,
       and the regulations of the Secretary established in pursuance thereof.

Id.; see also United States v. Dalm, 494 U.S. 596, 609-10, reh’g denied, 495 U.S. 941
(1990); RadioShack Corp. v. United States, 566 F.3d at 1360 (“[I]n the context of tax
refund suits, the [United States Supreme] Court has held that the Court of Federal Claims’
Tucker Act jurisdiction is limited by the Internal Revenue Code, including 26 U.S.C.
§ 7422(a).”); Computervision Corp. v. United States, 445 F.3d 1355, 1363 (Fed. Cir.),
reh’g and reh’g en banc denied, 467 F.3d 1322 (Fed. Cir. 2006), cert. denied, 549 U.S.
1338 (2007); Chi. Milwaukee Corp. v. United States, 40 F.3d 373, 374 (Fed. Cir. 1994)
(stating that section 7422(a) “imposes, as a jurisdictional prerequisite to a refund suit,
filing a refund claim with the IRS that complies with IRS regulations” (citing Burlington N.,
Inc. v. United States, 684 F.2d 866, 868, 231 Ct. Cl. 222 (1982)); Kiselis v. United States,
131 Fed. Cl. 54, 60 (2017) (“To establish jurisdiction, Plaintiff must establish that he filed
an administrative refund claim with the IRS prior to filing suit in this Court.”); Fremuth v.
United States, 129 Fed. Cl. 684, 688 (2016) (“This Court’s exercise of [tax refund]
jurisdiction is subject, however, to several statutory and jurisprudential prerequisites.”);
Smith v. United States, 111 Fed. Cl. 740, 743 (2013) (noting that Congress intended for
26 U.S.C. § 7422(a) to apply broadly); Dumont v. United States, 85 Fed. Cl. 425, 428 (“To
recover under the Tucker Act, a plaintiff must adhere to the requirements of 26 U.S.C.
§ 7422(a), which states that ‘no such suit shall be maintained in any court . . . until a claim
for refund or credit has been duly filed with the Secretary.’” (quoting 26 U.S.C. § 7422(a))),
aff’d, 345 F. App’x 586 (Fed. Cir. 2009). cert. denied, 559 U.S. 1101 (2010); Buser v.
United States, 85 Fed. Cl. 248, 256 (2009).

      Regarding the case filed in this court by plaintiff, Mr. Peretz, the statute at 26
U.S.C. § 6511(a) (2018) states that a

       claim for credit or refund of an overpayment of any tax imposed by this title
       in respect of which tax the taxpayer is required to file a return shall be filed
       by the taxpayer within 3 years from the time the return was filed or 2 years
       from the time the tax was paid, whichever of such periods expires the later.

                                              19
Id. The Treasury Regulation at 26 C.F.R. § 301.6402-3(a)(5) (2019), clarifies:

       A properly executed individual, fiduciary, or corporation original income tax
       return or an amended return (on 1040X or 1120X if applicable) shall
       constitute a claim for refund or credit within the meaning of section 6402
       and section 6511 for the amount of the overpayment disclosed by such
       return (or amended return). For purposes of section 6511, such claim shall
       be considered as filed on the date on which such return (or amended return)
       is considered as filed.
Id. The Treasury Regulation further states:

       A return or amended return shall constitute a claim for refund or credit if it
       contains a statement setting forth the amount determined as an
       overpayment and advising whether such amount shall be refunded to the
       taxpayer or shall be applied as a credit against the taxpayer’s estimated
       income tax for the taxable year immediately succeeding the taxable year for
       which such return (or amended return) is filed.

Id.; see also VanCanagan v. United States, 231 F.3d 1349, 1351 (Fed. Cir. 2000) (finding
that “[u]nder Treas. Reg. § 301.6402–3(a), [plaintiff’s] 1989 return, filed in October 1994,
was a ‘claim for credit or refund’ under [26 U.S.C.] § 6511,” and that “since the return was
also the [plaintiff’s] administrative claim for refund, the claim was timely because it was
filed within three years of (actually, on the same date as) the filing of the return”); Kiselis
v. United States, 131 Fed. Cl. at 60; Murdock v. United States, 103 Fed. Cl. 389, 394
(2012) (“The filing of a tax return reporting overpayments constitutes a simultaneous filing
of such a claim.”) (citing 26 C.F.R. § 301.6402-3(a)(5); VanCanagan v. United States,
231 at 1351; Wertz v. United States, 51 Fed. Cl. 443, 446 (2002)).

        In the case currently before the court, defendant states that, “for purposes of
defendant’s motion to dismiss, defendant has assumed to be true that, on April 14, 2009,
plaintiff filed with the IRS a Form 1040 for 2005, requesting a refund of $121,288.”
Accordingly, defendant does not argue that plaintiff’s 2005 Form 1040 submitted on April
14, 2009 was untimely under the provisions of 26 U.S.C. § 7422 and § 6511. Defendant
also does not argue that plaintiff’s 2005 Form 1040 submitted on April 14, 2009 was not
sufficient to have operated as plaintiff’s claim for refund of $121,288.00 for the 2005 tax
year. Instead, defendant argues that, according to the statute at 26 U.S.C. § 6532(a),
plaintiff’s current suit for the recovery of a $121,288.00 refund, which suit was filed on
October 26, 2018, was untimely because the suit was brought more than two years after
the first, July 29, 2015 Notice of Disallowance, was sent to plaintiff by certified mail.
Plaintiff does not deny the existence of the July 29, 2015 Notice of Disallowance, but
instead attempts to argue that because the July 29, 2015 Notice of Disallowance only
mentions a claim received on March 9, 2015, and fails to reference his April 14, 2009
submission of his 2005 Form 1040, the July 29, 2015 Notice of Disallowance did not
pertain to plaintiff’s April 14, 2009 submission, and, thus, the July 29, 2015 Notice of

                                              20
Disallowance did not trigger the statute of limitations in 26 U.S.C. § 6532(a)(1). Plaintiff
further argues that the statute of limitations only began to run after the issuance of the
second, December 2, 2019 Notice of Disallowance, which, according to plaintiff, is the
first and only Notice of Disallowance to pertain to plaintiff’s April 14, 2009 tax return
submission.


The Effect of the July 29, 2015 Notice of Disallowance

       The statute at 26 U.S.C. § 6532(a)(1) states:

       No suit or proceeding under section 7422(a) for the recovery of any internal
       revenue tax, penalty, or other sum, shall be begun before the expiration of
       6 months from the date of filing the claim required under such section unless
       the Secretary renders a decision thereon within that time, nor after the
       expiration of 2 years from the date of mailing by certified mail or registered
       mail by the Secretary to the taxpayer of a notice of the disallowance of the
       part of the claim to which the suit or proceeding relates.
Id.
        Judges of the United States Court of Appeals for the Federal Circuit and the United
States Court of Federal Claims have traditionally found that complying with 26 U.S.C.
§ 6532 is a jurisdictional pre-requisite to filing suit in the United States Court of Federal
Claims. See RHI Holdings, Inc. v. United States, 142 F.3d 1459, 1460 (Fed. Cir. 1998)
(stating that “[j]urisdiction does not exist in the Court of Federal Claims over the claim
because it is barred by the applicable statute of limitations” in 26 U.S.C. § 6532, and
remanding the case “with instructions to dismiss the case for lack of jurisdiction.”);
Bowerman v. United States, 142 Fed. Cl. 794, 801 (2019) (“[I]f the IRS disallows the
taxpayer’s administrative refund request, the taxpayer must file suit within two years of
the date that the IRS mailed the taxpayer the notice of that disallowance; otherwise, the
court will lack jurisdiction.” (citing Harper Int’l Corp. v. United States, 120 Fed. Cl. 66, 72–
73 (2015) (plaintiff lacked subject-matter jurisdiction after failing to file refund suit within
two years of the notice of disallowance)); see also Ishler v. United States, 115 Fed. Cl.
530, 534–35 (2014) (“Before filing a refund suit in this court, however, a taxpayer must
satisfy certain jurisdictional prerequisites.”); Brach v. United States, 98 Fed. Cl. 60, 67–
68, aff’d on other grounds, 443 F. App’x 543 (Fed Cir. 2011).

       The court, however, is also aware of the recent decision by the United States Court
of Appeals for the Federal Circuit in Walby v. United States, 957 F.3d 1295 (Fed. Cir.
2020). The plaintiff in Walby did not file her administrative claim for refund for the 2014
tax year in a timely fashion, in violation of 26 U.S.C. §§ 7422(a) and 6511(a). See Walby
v. United States, 957 F.3d at 1298. The lower court, the United States Court of Federal
Claims, had dismissed Ms. Walby’s 2014 refund suit, finding that her failure to comply
with 26 U.S.C. §§ 7422(a) and 6511(a) resulted in a lack of subject-matter jurisdiction
pursuant to RCFC 12(b)(1). See Walby v. United States, 144 Fed. Cl. 1, 11 (2019), aff’d,
957 F.3d 1295 (Fed. Cir. 2020). The Federal Circuit affirmed, but stated, albeit in dicta,

                                              21
that “although the Claims Court properly dismissed Walby’s 2014 refund claim because
she did not meet the prerequisite for bringing such a claim, we think that, under Lexmark,
Arbaugh, and their progeny, the court likely did not lack subject matter jurisdiction over
this claim.” Walby v. United States, 957 F.3d at 1301. The Federal Circuit in Walby further
explained that, although “under our [the Federal Circuit’s] existing case law,” it is “correct”
to treat the failure to timely file an “administrative refund claim . . . pursuant to 26 U.S.C.
§ 7422(a)” as a lack of subject matter jurisdiction, “it may be time to reexamine that case
law in light of the Supreme Court’s clarification that so-called ‘statutory standing
defects’—i.e., whether a party can sue under a given statute—do not implicate a court’s
subject matter jurisdiction.” Walby v. United States, 957 F.3d at 1299 (quoting Lexmark
Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 128 n.4 (2014)). The Federal
Circuit in Walby also stated that “[i]n view of the Supreme Court’s guidance in Lexmark,
it may be improper to continue to refer to the administrative exhaustion requirements of
§ 7422(a) and § 6511 as ‘jurisdictional pre-requisites.’” See Walby v. United Sates, 957
F.3d at 1300.
       In reaching the above conclusion, the Federal Circuit in Walby also relied on
Arbaugh v. Y&H Corp., 546 U.S. 500 (2006), in which the United States Supreme Court
stated, when discussing United States v. Kwai Fun Wong, 575 U.S. 402 (2015):
       “If the Legislature clearly states that a threshold limitation on a statute’s
       scope shall count as jurisdictional, then courts and litigants will be duly
       instructed and will not be left to wrestle with the issue. But when Congress
       does not rank a statutory limitation on coverage as jurisdictional, courts
       should treat the restriction as nonjurisdictional in character.”

Walby v. United States, 957 F.3d at 1300 (quoting Arbaugh v. Y&H Corp., 546 at 515–
16). The Federal Circuit in Walby further stated that “[t]his ‘clear statement’ rule ‘does not
mean Congress must incant magic words. But traditional tools of statutory construction
must plainly show that Congress imbued a procedural bar with jurisdictional
consequences.’” Walby v. United States, 957 F.3d at 1300 (quoting United States v. Kwai
Fun Wong, 575 U.S. at 410 (internal quotation marks omitted)). The Federal Circuit in
Walby found that there was “no such clear statement apparent in the statutes at issue” in
Walby, 26 U.S.C. §§ 7422(a) and 6511(a). See Walby v. United States, 957 F.3d at 1300.
Therefore, although not explicitly stated by the Federal Circuit in Walby, it appears that
the failure to meet the prerequisites of 26 U.S.C. §§ 7422(a) and 6511(a), instead, might
have been subject to a dismissal as a failure to state a claim upon which relief can be
granted, pursuant to RCFC 12(b)(6). The case was affirmed, and not remanded, “because
‘nothing in the analysis of the court [] below turned on the mistake, a remand would only
require a new Rule 12(b)(6) label for the same Rule 12(b)(1) conclusion.’” See Walby v.
United States, 957 F.3d at 1301 n.4 (alteration in original) (quoting Morrison v. Nat’l
Australia Bank Ltd., 561 U.S. 247, 254 (2010)).
       Although the Walby case did not involve the statute of limitations set forth in 26
U.S.C. § 6532, which is the statute at the center of the issue in the above-captioned case,
this court finds that the same reasoning could apply to 26 U.S.C. § 6532 in the future.
See Walby v. United States, 957 F.3d at 1300 (“The Supreme Court has ‘made plain that
most time bars are nonjurisdictional.’” (quoting United States v. Kwai Fun Wong, 575 U.S.
22
at 410)). Indeed, 26 U.S.C. § 6532 contains “no such clear statement” that jurisdiction
should be removed from this court in the event of a plaintiff’s failure to comply, and, similar
to the requirements of 26 U.S.C. § 7422 and § 6511, the statute of limitations in § 6532
is a threshold requirement. See Walby v. United States, 957 F.3d at 1300.
        As discussed above, defendant in the above-captioned case argues that plaintiff’s
instant suit for the recovery of plaintiff’s 2005 refund is untimely, pursuant to 26 U.S.C.
§ 6532, because plaintiff’s instant suit was not filed within two years of the IRS’ issuance
of the July 29, 2015 Notice of Disallowance, which the IRS sent to plaintiff by certified
mail. Plaintiff does not deny the existence of the July 29, 2015 Notice of Disallowance,
but instead attempts to argue that because the July 29, 2015 Notice of Disallowance only
mentions a “claim(s) received” on March 9, 2015, and fails to mention plaintiff’s alleged
April 14, 2009 submission of his 2005 Form 1040, the July 29, 2015 Notice of
Disallowance did not pertain to plaintiff’s April 14, 2009 submission to the IRS, and, thus,
did not trigger the statute of limitations in 26 U.S.C. § 6532(a)(1) for filing in this court
within two years of the Notice of Disallowance.

         Although the 2005 Form 1040 attached to plaintiff’s complaint is not date-stamped
by the IRS, the plaintiff argues that his April 14, 2009 filing was his initial filing, and the
defendant accepts, for the purposes of the motion to dismiss, that the IRS received
plaintiff’s 2005 Form 1040 on April 14, 2009, which included a claim for a $121,288.00
tax refund for the 2005 tax year. Defendant also accepts, for the purposes of the motion
to dismiss, that the 2005 Form 1040 attached to plaintiff’s complaint is a copy of plaintiff’s
initial filing of his 2005 Form 1040 that plaintiff states was received by the IRS on April
14, 2009.15 The 2005 Form 1040 attached to plaintiff’s complaint claims an overpayment
in the amount of $121,288.00, and requests the full amount as a refund. Part of the
confusion stems from the fact that the July 29, 2015 Notice of Disallowance issued by the
IRS on July 29, 2015 does not refer to a claim received on April 14, 2009, but instead

15
   As discussed above, the record before the court on the current motion to dismiss
supports that the IRS received a version of plaintiff’s 2005 Form 1040 on April 14, 2009.
In an October 1, 2009 letter to plaintiff, the IRS referred to a submission of plaintiff’s 2005
Form 1040 tax return which plaintiff “submitted with your ITIN application.” Plaintiff’s Form
W-7 ITIN application was initially submitted on April 14, 2009, as indicated by the IRS
date-stamp on the Form W-7. Second, a letter from the IRS to plaintiff, dated December
23, 2009, states that the IRS contemplated assessing a $5,000.00 penalty because the
IRS had “determined that the information you filed as a return of tax, or purported return
of tax, on Apr. 14, 2009, is frivolous and there is no basis in the law for your position.” It
is less clear, however, whether the 2005 Form 1040 submitted with plaintiff’s complaint
is the version of the 2005 Form 1040 submitted on April 14, 2009 because, with the
exception of the 2005 Form 1040s which plaintiff sent the IRS after this case commenced,
the IRS did not produce from IRS files a version of plaintiff’s 2005 Form 1040 which is
identical to the one submitted with plaintiff’s complaint. The IRS did produce one version
which is all but identical to the version submitted with plaintiff’s complaint, except that it
is unsigned by plaintiff. This latter version does not contain a date-stamp of receipt from
the IRS.

                                              23
refers to a “claim(s) received” by the IRS on March 9, 2015. The March 9, 2015 IRS date-
stamp receipt, however, appears on the letter submitted by plaintiff’s representative, Mr.
Abraham Dan, which letter referred to and enclosed a copy of plaintiff’s 2005 tax return
claiming $121,288.00 as a refund. Based on the explanation for the disallowance
provided by the IRS in the July 29, 2015 Notice of Disallowance,16 the IRS may not have
considered that plaintiff appears to have filed a timely return operating which operated as
a claim for refund on April 14, 2009. The IRS July 29, 2015 Notice of Disallowance,
however, does specifically reference: “Amount of Claim: $121,288.00,” for the “Tax
period: Dec. 31, 2005.” Plaintiff’s complaint in the case currently before this court also
seeks the exact amount of refund claimed owed to plaintiff for the 2005 tax year,
$121,288.00 (plus interest). As indicated in plaintiff’s complaint, plaintiff requests

       [t]his Honorable Court should direct Defendant to return the $121,288
       deposited with the IRS and misappropriated by the Defendant as of
       December 27, 2005, plus 9% pre and post judgment interest compounded
       annually as is applicable in New York State on a judgment for conversion,
       plus costs and attorney fees.

       Plaintiff’s case in this court appears identical to the claim which was disallowed by
the IRS in its July 29, 2015 Notice of Disallowance. Plaintiff’s complaint, therefore, should
be governed by 26 U.S.C. § 6532(a)(1), which, as noted above, states:

       No suit or proceeding under section 7422(a) for the recovery of any internal
       revenue tax, penalty, or other sum, shall be begun before the expiration of
       6 months from the date of filing the claim required under such section unless
       the Secretary renders a decision thereon within that time, nor after the
       expiration of 2 years from the date of mailing by certified mail or registered
       mail by the Secretary to the taxpayer of a notice of the disallowance of the
       part of the claim to which the suit or proceeding relates.

26 U.S.C. § 6532(a)(1). The statute at 26 U.S.C. § 6532(a) does not allow for an “implied
equitable exception” to the time limits on which plaintiff could try to rely. See RHI Holdings,


16
 The July 29, 2015 Notice of Disallowance, which states: “Date of claim(s) received:
Mar. 09, 2015,” provides the following reason for disallowance:

       You filed your claim for credit or refund more than 3 years after the tax return
       due date. A claim must be filed within 3 years from the time the return was
       filed. In addition, the amount of the tax that can be credited or refunded is
       limited to the tax paid during the three years immediately preceding the filing
       of the claim (plus the period of any extension of time to file the tax return).
       Withheld tax and estimated tax payments are deemed to be paid on the last
       day prescribed (i.e., April 15) for filing your tax return. The excess of any
       amount allowable for the earned income credit over the actual income tax
       is treated in a similar manner to these prepaid credits.

                                              24
Inc. v. United States, 142 F.3d at 1462. The statute at 26 U.S.C. § 6532(a)(1) directs the
court to consider whether the lawsuit and the part of the claim which was previously
disallowed are related. See id. If so, then the taxpayer’s suit for recovery must be
dismissed if brought after two years from the date the Notice of Disallowance was sent to
plaintiff by certified mail. See id. Even though the July 29, 2015 Notice of Disallowance
does not reference that plaintiff filed his 2005 Form 1040 requesting a refund of
$121,288.00 on April 14, 2009, and even though the July 29, 2015 Notice of Disallowance
listed the wrong filing date for the claim, the July 29, 2015 Notice of Disallowance
addressed the exact same amount plaintiff claimed was owed to him in his April 14, 2009
tax return for the 2005 tax year. Therefore, the court concludes that it is bound by the
application of the statute of limitations set forth in 26 U.S.C. § 6532(a)(1).

        Plaintiff also tries to argue that he did not receive a copy of the July 29, 2015 Notice
of Disallowance. The statute at 26 U.S.C. § 6532(a)(1), quoted above, requires the Notice
of Disallowance to be sent by “certified mail or registered mail.” Id. Whether or not plaintiff
received the July 29, 2015 Notice of Disallowance sent by the IRS, however, does not
prevent the application of 26 U.S.C. § 6532, as the “‘two-year statute of limitations laid
out in 26 U.S.C § 6532(a)(1) begins to run in every case on the date the IRS mails the
taxpayer a notice of disallowance, whether or not the taxpayer actually receives the
notice.’” Hale v. United States, 143 Fed. Cl. 180, 185 (2019) (quoting Rosser v. United
States, 9 F.3d 1519, 1523 (11th Cir. 1993)); see also Bowerman v. United States, 142
Fed. Cl. 794, 801 (2019); Fremuth v. United States, 129 Fed. Cl. 684, 689 (2016). As
discussed above, the Notice of Disallowance is dated July 29, 2015, and “CERTIFIED
MAIL” is printed at the top of the letter. (capitalization in original). Neither party has
introduced any evidence suggesting that the Notice of Disallowance was not sent on July
29, 2015 by certified mail. See Cadrecha v. United States, 104 Fed. Cl. 296, 303 n.9
(2012) (“The Court assumes that the date appearing on the notice of disallowance was
the date on which the notice was mailed.” (citing Tiberio v. Allergy Asthma Immunology
of Rochester, 664 F.3d 35, 37 (2d Cir. 2011) (“There is a presumption that a notice
provided by a government agency was mailed on the date shown on the notice.”))).
Plaintiff has not provided evidence to the court to rebut the presumption that the Notice
of Disallowance was sent to plaintiff on July 29, 2015, by certified mail.

        In sum, because plaintiff’s case filed in this court relates to the same claim for
refund of $121,288.00 for the 2005 tax year included as an alleged overpayment of
plaintiff’s tax liability in his 2005 tax return, and the same claim was disallowed by the IRS
in the July 29, 2015 Notice of Disallowance, plaintiff was required under 26 U.S.C.
§ 6532(a)(1) to file suit within two years from July 29, 2015. Plaintiff, however, brought
this suit on October 26, 2018, more than two years after the July 29, 2015 Notice of
Disallowance was sent to him. Therefore, notwithstanding the additional Notice of
Disallowance issued on December 2, 2019, discussed below, plaintiff has failed to comply
with the time requirements of 26 U.S.C. § 6532(a)(1) to file a timely suit in this court.




                                              25
The Effect of the December 2, 2019, Second Notice of Disallowance

        As discussed above, on December 2, 2019, after the commencement of the case
in this court, and after the parties had completed briefing defendant’s motion to dismiss,
the IRS issued an unexpected, second Notice of Disallowance related to plaintiff’s request
for refund for the 2005 tax year. The court ordered the parties to file supplemental briefing
to discuss possible impacts of this additional Notice of Disallowance on defendant’s
motion to dismiss. Plaintiff now argues that the December 2, 2019 Notice of Disallowance
was the first and only notice of disallowance to trigger the statute of limitations pursuant
to 26 U.S.C. § 6532(a)(1), and, therefore, that plaintiff’s instant action, which was filed
before the December 2, 2019 Notice of Disallowance was issued, was timely given the
two-year limitation to file suit. Alternatively, plaintiff argues that the December 2, 2019
Notice of Disallowance “triggered a new two year statute of limitation.”

       In response, defendant argues that the December 2, 2019 Notice of Disallowance
does not restart plaintiff’s time to file suit. Defendant relies on the language of 26 U.S.C.
§ 6532(a)(4), which states: “Reconsideration after mailing of notice.--Any
consideration, reconsideration, or action by the Secretary with respect to such claim
following the mailing of a notice by certified mail or registered mail of disallowance shall
not operate to extend the period within which suit may be begun.” Id. (emphasis in
original). Defendant also relies on the framework set forth by the United States Supreme
Court in United States v. Brockamp, 519 U.S. 347 (1997), RHI Holdings, Inc. v. United
States, 142 F.3d 1459, and Marcinkowsky v. United States, 206 F.3d 1419 (Fed. Cir.
2000), which, together, direct that that 26 U.S.C. § 6532 does not “contain an implied
‘equitable’ exception.” RHI Holdings v. United States, 142 F.3d at 1461–63; see also
Marcinkowsky v. United States, 206 F.3d at 1422.

       Albeit almost three years after the last communication from the IRS on October 27,
2016, which had denied plaintiff’s administrative appeal of the July 29, 2015 Notice of
Disallowance, plaintiff’s counsel of record in the above-captioned case sent a September
25, 2019 letter to the IRS, inquiring about plaintiff’s unfulfilled, claimed refund and
requesting documents in the IRS’ possession relating to plaintiff’s attempt to secure a
refund for the 2005 tax year. Plaintiff’s counsel of record’s September 25, 2019 letter to
the IRS states:

       Please be advised that Mr. Peretz is a non-resident who never had a Social
       Security number. In 2005, the non-resident had a brokerage account in
       Citibank. Following a loss in the brokerage account in excess of $1,000,000,
       Citibank incorrectly withheld $150,000 of net proceeds after loss and
       forwarded the $150,000 to the IRS. The Form 1040 request for refund of
       the $150,000 erroneous withholding was filed with the IRS under Social
       Security number: [Redacted]-4444. Please see attachment showing
       Citibank’s assigned [Redacted]-4444. Please see attached Form 1040 for
       2005. Subsequently, the IRS assigned a Temporary Taxpayer Identification
       Number [Redacted]-6665. Please see attached IRS letter dated October 1,
       2009. The non-resident, Meir Peretz never requested a social security

                                             26
       number from the Social Security Administration or an IRS Individual
       Taxpayer Identification Number.

       We are seeking documents that were filed and accepted by the IRS under
       these identification numbers, [Redacted]-4444 or [Redacted]-6665.

As discussed above, it appears that the 2005 Form 1040 in the record before the court,
which is date-stamped received by the IRS on September 30, 2019, is the 2005 Form
1040 that plaintiff’s counsel of record enclosed with his September 25, 2019 letter to the
IRS, quoted above. The 2005 Form 1040 date-stamped September 30, 2019 is identical
to the 2005 Form 1040 attached to plaintiff’s complaint. Indeed, it appears to have been
taken directly from the records of the case filed in this court, as it bears the ECF docket
information that is associated with the above-captioned matter, and contains the ECF
docket number filing entry that is associated with the 2005 Form 1040 attached to
plaintiff’s complaint in the case before this court, which was filed in this court on October
26, 2018. The only difference between the 2005 Form 1040 attached to plaintiff’s
complaint and the 2005 Form 1040 sent to the IRS by plaintiff’s counsel of record on
September 25, 2019 is that, according to plaintiff in its supplemental briefing, “the IRS, on
its own initiative, annotated the copy of the 2005 Form 1040 that it stamped as received
on September 30, 2019 as an Exhibit from Plaintiff’s attorney. The IRS called it a 1040X
and wrote the word ‘Amended’ on it.” (capitalization in original).

       Plaintiff’s counsel of record’s letter and enclosures to the IRS submitted on
September 25, 2019 offer no new theory or basis for entitlement to the funds plaintiff
claims he is owed, from the basis of the claim which had been previously disallowed by
the July 29, 2015 Notice of Disallowance. Plaintiff, in counsel’s letter, again requested a
refund stemming from an alleged overpayment of monies withheld from plaintiff’s Citicorp
brokerage account in 2005. Moreover, the statute at 26 U.S.C. § 6532(a)(4) explicitly
states: “Any consideration, reconsideration, or action by the Secretary with respect to
such claim following the mailing of a notice by certified mail or registered mail of
disallowance shall not operate to extend the period within which suit may be begun.” Id.
There is also no indication that plaintiff had ever received a valid ITIN or social security
number or submitted it to the IRS.

       This court and its predecessor courts, as well as courts in other circuits, have long
held that repetitively filed claims do not extend the time for which a plaintiff can file suit
under 26 U.S.C. § 6532. See Southeast Bank of Orlando v. United States, 230 Ct. Cl.
277, 285, 676 F.2d 660, 665 (1982) (“The cases have consistently held that a new claim
founded on the same grounds does not extend the statute of limitations.” (citing B. Altman
& Co. v. United States, 69 Ct. Cl. 721, 727, 40 F.2d 781, 784, cert. denied, 282 U.S. 863,
51 S. Ct. 36 (1930); Stratmore v. United States, 463 F.2d 1195, 1196–97 (3rd Cir. 1972);
18th Street Leader Stores v. United States, 142 F.2d 113, 115–16 (7th Cir.), cert. denied,
323 U.S. 725 (1944))); see also Ragan-Malone Co. v. United States, 93 Ct. Cl. 316, 338,
38 F. Supp. 290, 300 (1941); Byrne v. United States, 127 Fed. Cl. 284, 297–98 (2016));
Pacetti v. United States, 50 Fed. Cl. 239, 249 (2001); Jones v. United States 26 Cl. Ct.
424, 425–26, aff’d, 988 F.2d 131 (Fed. Cir. 1993) (per curiam). The December 2, 2019

                                             27
Notice of Disallowance in the above-captioned case followed the mailing of the July 29,
2015 Notice of Disallowance, which was sent by certified mail to the plaintiff, in which the
same claimed amount of $121,288.00 for the 2005 tax year was disallowed. Therefore,
the December 2, 2019 Notice of Disallowance is an “action” that “shall not operate to
extend the period within which suit may be begun.” See 26 U.S.C. § 6532(a)(4). The court
finds no basis under the applicable statutory and case law guidelines as to how the
December 2, 2019 Notice of Disallowance could operate to extend plaintiff’s statute of
limitations to file suit in this court.

        The court recognizes that in 1982, in Southeast Bank of Orlando, 230 Ct. Cl. 277,
676 F.2d 660, the United States Court of Claims, the predecessor court to this court,
issued a decision finding that the issuance of a second Notice of Disallowance operated
to extend the two-year time limitation under 26 U.S.C. § 6532(a).17 In Southeast Bank of
Orlando, the plaintiffs argued to the IRS that they were eligible for a deduction of their
1973 tax liability under 26 U.S.C. § 691(c) (1976), “for estate tax for income in respect of
decedents.” Southeast Bank of Orlando v. United States, 230 Ct. Cl. at 279. After the IRS
denied the deduction and the taxpayers paid the contested tax, the plaintiffs filed a claim
for refund with the IRS on August 20, 1975, which the IRS disallowed on January 14,
1977. Id. On March 24, 1978, the plaintiffs filed a second claim for refund, this time
asserting that if plaintiffs were not eligible for the refund under 26 U.S.C. § 691, plaintiffs
were eligible under 26 U.S.C. § 1014 (1976). Southeast Bank of Orlando v. United States,
230 Ct. Cl. at 279. The IRS disallowed the second claim for refund on June 1, 1978. Id.
The plaintiffs next filed a lawsuit on May 29, 1980, “challenging the [IRS] Service
determinations for 1973 under [26 U.S.C. §] 691 and [§] 1014.” See Southeast Bank of
Orlando v. United States, 230 Ct. Cl. at 280. Plaintiffs’ suit was filed outside of the two-
year time limitation with regard to the first notice of disallowance, but within the two-year
time limitation with regard to the second notice of disallowance. See id. The defendant
moved to dismiss plaintiffs’ case based on the expiration of the two-year time limitation
from the issuance of first notice of disallowance. See id. The Southeast Bank of Orlando
court stated:

       All admit that, if the suit under § 691 must rest on the first refund claim for
       1973, it is far beyond the two-year limit. The only real issue is whether the
       second disallowance founded another claim under § 691 which can now be
       vindicated because this suit came less than two years after that second


17
  In Estate of Orlando v. United States, 94 Fed. Cl. 286 (2010), a judge of this court, in a
footnote, identified that plaintiff cited to L & H Co. v. United States and Southeast Bank
of Orlando, and stated that “[b]oth of these cases were decided before RHI Holdings, in
which the Federal Circuit explicitly stated that there is no equitable exception to the statute
of limitations in Section 6532(a)(1).” Estate of Orlando v. United States, 94 Fed. Cl. at
293 n.9. The Estate of Orlando court also indicated that another decision in this court,
Marcinkowsky v. United States, 44 Fed. Cl. 610 (1999), questioned whether Southeast
Bank of Orlando “‘remains good law’ after RHI Holdings.” Estate of Orlando v. United
States, 94 Fed. Cl. at 293 n.9 (quoting Marcinkowsky v. United States, 44 Fed. Cl. at
613).
                                              28
         denial of a refund. Our rulings are that (1) taxpayers and the court can and
         should reasonably view the second disallowance as incorporating a
         reconsideration of the § 691 claim previously rejected, and (2) a formal
         reconsideration and disallowance of this type begins a new period of
         limitations for suit.

Southeast Bank of Orlando v. United States, 230 Ct. Cl. at 280.

        The Southeast Bank of Orlando court also explained that it was bound by the Court
of Claims’ prior decision in Heath v. United States, 219 Ct. Cl. 582 (1979), which had
found that the government was “equitably estopped” from raising the statute of limitations
after the IRS had issued a second notice of disallowance correcting an error in the first
notice of disallowance. Southeast Bank of Orlando v. United States, 230 Ct. Cl. at 283.
In Southeast Bank of Orlando, the court continued, however:

         Even if we could disavow the rationale of Heath, we are not persuaded by
         the legislative history of [§] 6532 that Congress intended absolutely to
         prohibit extension of the time via a formal reconsideration and disallowance.
         The problem being addressed by Congress when it enacted subsection
         6532(a)(4) was that the IRS could be said to reopen a claim and yet never
         formally redecide it. This left the statute of limitations open indefinitely. It
         was the problem created by the failure to close a case that led to (a)(4), not
         problems created by any and all reconsiderations, no matter how formal and
         definite a closing or disallowance. . . .

         It is clear, however, that Congress, at least the House, was concerned about
         taxpayers extending the deadline indefinitely. Even in 1936 this could occur
         only if there was no formal decision made on reconsideration. Pacific Mills
         v. Nichols, 72 F.2d 103, 107 (1st Cir. 1934). If a decision is made on
         reconsideration the deadline is extended to two years after the second
         notice, as the Committee notes.[18]


18
     The House Committee Report stated:

         Section 208 amends section 3225 of the Revised Statutes and is designed
         to permit further consideration or action by the Commissioner of Internal
         Revenue, in connection with a claim for refund after he has once disallowed
         it, without extending the period within which a suit for recovery of the refund
         may be brought. Existing law now requires that a taxpayer brings suit within
         2 years after the Commissioner has disallowed his claim for refund. The
         courts have held that if the Commissioner reconsiders a claim after he has
         disallowed it, the 2-year period does not begin to run until a second decision
         has been made. It is obviously in the interest of the taxpayer that the
         Commissioner should reconsider claims for refund, and thus permit the
         taxpayer to have an opportunity to secure a refund administratively without
         resort to court action. Under existing court decisions, there is so much
                                               29
Southeast Bank of Orlando v. United States, 230 Ct. Cl. at 284–85 (footnote omitted).
Thus, for reasons other than equitable considerations, which it considered under Heath,
the Court of Claims in Southeast Bank of Orlando also found that the legislative history
of 26 U.S.C. § 6532(a)(4) allowed for the Southeast Bank of Orlando plaintiff’s second
notice of disallowance to extend the two-year period in which to file suit.19

       The Court of Claims in Southeast Bank of Orlando distinguished the plaintiffs’ case
from prior case law which did not allow repetitively filed claims for refund to extend the
period in which to file suit:

      There was also no possibility in 1936 that claimants could extend the
      deadline indefinitely by repeatedly filing new refund claims on the same
      grounds, thereby forcing reconsideration and extension of the filing time.
      The cases have consistently held that a new claim founded on the same
      grounds does not extend the statute of limitations.

Southeast Bank of Orlando v. United States, 230 Ct. Cl. at 284 (citing B. Altman & Co. v.
United States, 69 Ct. Cl. at 727; Stratmore v. United States, 463 F.2d at 1196–97; 18th
Street Leader Stores v. United States, 142 F.2d at 115–16).

        Unlike the plaintiffs in Southeast Bank of Orlando, which was first disallowed a
claim under one alleged avenue of recovery, and then subsequently disallowed a second
claim under a different avenue of recovery, see Southeast Bank of Orlando v. United
States, 230 Ct. Cl. at 279–80, the December 2, 2019 Notice of Disallowance issued to
plaintiff by the IRS in the above-captioned case was issued in response to a repetitively


      uncertainty as to what constitutes reconsideration of a claim, that the
      Bureau of Internal Revenue is reluctant to take action with respect to a claim
      after it has once been disallowed, because of the fear that the case may be
      reopened indefinitely and thus result in further administrative expense with
      respect to such claim. It is felt that when the Bureau answers letters of
      inquiry and extends to taxpayers the courtesy of investigating into closed
      files, it should not be compelled to do so at the risk of indefinitely prolonging
      the period of limitations. The proposed amendment it is felt will permit a
      more liberal treatment on the part of the Bureau of Internal Revenue in
      reconsidering claims for refund once they have been rejected, and will
      eliminate the confusion now existing as to just what constitutes
      reconsideration of a claim so as to extend the period of limitations.

H. Rep. No. 2818, 74th Cong., 2d Sess. 11 (1936) (emphasis added).
19
  As will be discussed below, to the extent that Southeast Bank of Orlando found that the
statute at 26 U.S.C. 6532 allowed for equitable considerations, the Brockamp/RHI
Holdings/Marcinkowsky line of cases, however, appear to have since rejected that
proposition.
                                             30
filed claim expressing no new theories or new bases for recovery. As discussed above,
the court has found no basis in the record before the court for plaintiff’s repetitively filed
claim for refund to extend the applicable statute of limitations just because the IRS issued
an additional formal notice of disallowance.

        Defendant relies on United States v. Brockamp, 519 U.S. 347, RHI Holdings, Inc.
v. United States, 142 F.3d 1459, and Marcinkowsky v. United States, 206 F.3d 1419 to
argue that the time for plaintiff’s claim is not subject to any equitable exceptions. In
Brockamp, the United States Supreme Court found that Congress did not intend for the
equitable tolling doctrine to apply to 26 U.S.C. § 6511, the provision which places a
limitation on the time in which a taxpayer can file an administrative claim for refund with
the IRS. The Supreme Court held that a taxpayer who exceeded the filing time limitation
due to a “mental disability” was not entitled to equitable relief. See generally United States
v. Brockamp, 519 U.S. at 349–54.

        In RHI Holdings, the United States Court of Appeals for the Federal Circuit
extended the Brockamp analysis to the statute which is also at issue in the above-
captioned case, 26 U.S.C. § 6532, and found that there was no equitable exception
available under 26 U.S.C. § 6532. See generally RHI Holdings, Inc. v. United States 142
F.3d at 1460–63. The plaintiff in RHI Holdings alleged that the IRS had acted in a manner
which “confused RHI into allowing the statutory period to lapse.” Id. at 1461. In RHI
Holdings, the plaintiff executed a “Waiver of Statutory Notification of Claim Disallowance,”
and the court found that the “two year statutory period begins when the waiver is filed,”
as opposed to starting the two-year period when a notice of disallowance is issued. Id. at
1460 (citing 26 U.S.C. § 6532(a)(3) (“If any person files a written waiver of the requirement
that he be mailed a notice of disallowance, the 2-year period prescribed in paragraph (1)
shall begin on the date such waiver is filed.”)). Despite the plaintiff’s execution of the
waiver, the IRS still issued a notice of disallowance for plaintiff’s underlying claim for
refund. See id. The RHI Holdings plaintiff then filed suit before the expiration of two years
from the notice of disallowance, but after the expiration of two years from the filing of the
waiver. See id. The RHI Holdings plaintiff argued that the IRS’ actions after the waiver
was filed misled plaintiff into believing that the time to file suit had been extended. See id.
at 1461. The United States Court of Appeals for the Federal Circuit in RHI Holdings found
that, regardless of whether the actions of the IRS “confused RHI into allowing the statutory
period to lapse,” 26 U.S.C. § 6532 did not “contain an implied ‘equitable’ exception under
the Supreme Court’s analysis delineated in Brockamp,” and, therefore, plaintiff’s time to
file suit was not extended by the alleged misleading activity of the IRS.20 See RHI
Holdings v. United States, 142 F.3d at 1461–62. Furthermore, the Federal Circuit in RHI
Holdings found that the language in 26 U.S.C. § 6532(a)(4) “explicitly prohibits equitable


20
   The court notes that plaintiff in the above-captioned case does not allege that the
issuance of the December 2, 2019 Notice of Disallowance somehow misled plaintiff into
allowing the two-year time limitation triggered by the July 29, 2015 Notice of Disallowance
to lapse. Indeed, plaintiff could not allege any such occurrence, as the December 2, 2019
Notice of Disallowance was issued well after the two-year time limitation triggered by the
July 29, 2015 Notice of Disallowance had lapsed.
                                              31
considerations based on the actions of the IRS after a notice is mailed.” RHI Holdings v.
United States, 142 F.3d at 1462 (citing 26 U.S.C. § 6532(a)(4) (“Any consideration,
reconsideration, or action by the Secretary with respect to such claim following the mailing
of a notice by certified mail or registered mail of disallowance shall not operate to extend
the period within which suit may be begun.”)

       Similar to the reasoning in RHI Holdings, in Marcinkowsky, the United States Court
of Appeals for the Federal Circuit again found that there was no equitable exception
available under 26 U.S.C § 6532. The Marcinkowsky plaintiff also had alleged that he was
misled by the IRS into allowing the timeframe under 26 U.S.C. § 6532 to lapse. See
Marcinkowsky v. United States, 206 F.3d at 1421. After Mr. Marcinkowsky received
$100,000.00 in a 1993 settlement for wrongful termination by his employer in 1991, and
after he timely paid income tax on it for the 1993 tax year, the plaintiff filed “an amended
tax return on July 25, 1994, claiming an income tax refund of $26,612 on the ground that
the Union Carbide [plaintiff’s previous employer] settlement proceeds were excludable
from his gross income under 26 U.S.C § 104(a)(2) (1994) and therefore non-taxable.”
Marcinkowsky v. United States, 206 F.3d at 1420. The IRS issued a Notice of
Disallowance of Mr. Marcinkowsky’s claim on September 20, 1994, by certified mail. Id.
On June 2, 1995 which was within the two-year period to file suit triggered by the
September 20, 1994 Notice of Disallowance, Mr. Marcinkowsky filed a second refund
request, for $5,021.20 in FICA taxes. Id. Also before the two-year period to file suit
triggered by the first, September 20, 1994 Notice of Disallowance had ended, on August
21, 1995, the IRS issued Mr. Marcinkowsky a second Notice of Disallowance for plaintiff’s
FICA claim. Id. “Mr. Marcinkowsky then requested administrative review at the IRS.
Various exchanges of correspondence with the IRS continued until 1998, including
several requests by the Service for additional information.” Id. at 1420–21. On November
16, 1998, which was after the expiration of two years from both Notices of Disallowance
issued to the plaintiff, “Mr. Marcinkowsky filed suit in the Court of Federal Claims,” seeking
“a refund of the income and FICA taxes paid on the Union Carbide settlement.” Id. at
1421. Mr. Marcinkowsky argued that “the IRS misled him by continually requesting
additional information, thereby causing him to miss the two-year limit for appeal of the
original decisions.” Id. The United States Court of Appeals for the Federal Circuit affirmed
the lower court’s dismissal of plaintiff’s refund suit, finding that plaintiff’s suit was untimely
under 26 U.S.C. § 6532, and stated:

       Applying the Brockamp decision, the Federal Circuit held in RHI Holdings,
       Inc. v. United States, that no implied equitable exception was contained in
       [26 U.S.C.] § 6532, and strictly applied the statute of limitations. The Court
       observed that [26 U.S.C.] § 6532(a)(4) explicitly warns that IRS
       reconsideration does not extend the time to file a refund suit.

Marcinkowsky v. United States, 206 F.3d at 1421 (internal citations omitted).

        As discussed above, plaintiff’s arguments in the above-captioned case must fail
because the December 2, 2019 Notice of Disallowance was issued in response to a
repetitively filed claim which claimed the same amount of refund, $121,288.00, as the

                                               32
claim made in plaintiff’s April 14, 2009 initial tax filing with the IRS, which claim was
previously disallowed by the July 29, 2015 Notice of Disallowance, and which expressed
no new basis for recovery from the claim which had been previously disallowed.
Therefore, the December 2, 2019 Notice of Disallowance is an “action” that “shall not
operate to extend,” or in plaintiff’s case, restart, “the period within which suit may be
begun” in this court. See 26 U.S.C. § 6532(a)(4).21

Plaintiff’s Theory of “Payments” vs. “Deposits”

        The plaintiff also offers several other theories of recovery, including whether the
funds withheld from the IRS were “payments” or “deposits.” Plaintiff asserts that he “seeks
to recover confiscated monies that were never intended to be and would not be tax
payments, and therefore at most were involuntary deposits,” for which reason “[i]t follows
that the court’s jurisdiction over such suit is not limited by the statute of limitations for
refund suits set forth in [26 U.S.C. §] 6532(a) that applies only to tax payments. There is
no dispute that plaintiff’s funds were withheld from plaintiff’s Citicorp account as backup
withholding tax. Although plaintiff disputes the propriety of such withholding, in order to
file suit in this court, plaintiff was first required to submit a claim for refund to the IRS
pursuant to 26 U.S.C. § 7422(a). That statute states:

       No suit or proceeding shall be maintained in any court for the recovery of
       any internal revenue tax alleged to have been erroneously or illegally
       assessed or collected, or of any penalty claimed to have been collected
       without authority, or of any sum alleged to have been excessive or in any
       manner wrongfully collected, until a claim for refund or credit has been duly
       filed with the Secretary.
Id. (emphasis added). As discussed above, based on the record before the court, plaintiff
first filed a claim for refund when he filed his 2005 Form 1040 tax return, as accepted for
the purposes of this lawsuit, on April 14, 2009. The statute at 26 U.S.C. § 6532(a)(1)
states that the two-year limitation to file suit “under section 7422(a),” applies to “the
recovery of any internal revenue tax, penalty, or other sum.” 26 U.S.C. § 6532(a)(1)


21
   This court also notes the unreported decision recently issued by the United States Court
of Appeals for the Federal Circuit in Taha v. United States, 757 F. App’x 947 (Fed. Cir.
2018), which contains somewhat similar facts to the above-captioned case. As in
plaintiff’s current case in this court, the IRS in Taha issued a second notice of
disallowance after the initial period to file suit had lapsed. The Taha plaintiff argued that
the suit was timely because it was brought within two years of a second notice of
disallowance. Id. at 951. The Federal Circuit stated that “the relevant date that triggers
the two-year limitation period is the date of mailing of the first notice of disallowance with
respect to any tax refund claim.” Id. In Taha the Federal Circuit further stated that “under
[26 U.S.C.] § 6532(a)(4), any subsequent ‘IRS reconsideration does not extend the time
to file a refund suit.’” Taha v. United States, 757 F. App’x at 951 (quoting Marcinkowsky
v. United States, 206 F.3d at 1422).

                                             33
(emphasis added); see also Strategic Housing Finance Corp. of Travis Cnty. v. United
States, 608 F.3d 1317, 1329–30 (Fed. Cir. 2010) (“[26 U.S.C. §] 6532(a) means what it
says: the statute clearly applies to claims to recover any ‘tax, penalty, or other sum’ when
read together with § 7422(a). . . . [T]he timing limitations in § 6532(a) apply to a claim to
recover not only any internal revenue tax, but claims to recover any non-tax amounts
such as penalties or other sums.”). Even under plaintiff’s “deposit” theory, the funds
withheld from plaintiff’s Citicorp account and deposited with the IRS are the funds which
plaintiff now seeks to recover in the above-captioned suit in this court. Therefore, plaintiff’s
assertion that the two-year time limitation to file suit under 26 U.S.C. § 6532 would not
apply to “deposits,” including the monies withheld from plaintiff’s Citicorp stock dealings,
is without merit.

Plaintiff’s Claim for Damages Under 26 U.S.C. § 7433

       Aside from alleging entitlement to the $121,288.00 refund, plus interest, in this
court, plaintiff also asserts entitlement to damages pursuant to 26 U.S.C. § 7433(a). The
statute at 26 U.S.C. § 7433(a) states:

       If, in connection with any collection of Federal tax with respect to a taxpayer,
       any officer or employee of the Internal Revenue Service recklessly or
       intentionally, or by reason of negligence, disregards any provision of this
       title, or any regulation promulgated under this title, such taxpayer may bring
       a civil action for damages against the United States in a district court of the
       United States.
Id. When analyzing a claim brought under 26 U.S.C. § 7433(a), the United States Court
of Appeals for the Federal Circuit has stated that “[t]he Court of Federal Claims is not a
district court of the United States, and therefore it lacks subject matter jurisdiction” over
claims brought under 26 U.S.C. § 7433(a). Ledford v. United States, 297 F.3d 1378, 1382
(Fed. Cir. 2002); see also Wade v. United States, 138 Fed. Cl. 276, 278 (2018) (“Similarly,
jurisdiction under Section 7433, which permits a taxpayer to recover damages resulting
from reckless, intentional, or negligent actions of any officer or employee of the IRS, is
vested exclusively in the district courts.” (citing 26 U.S.C. § 7433(a); and Ledford v. United
States, 297 F.3d at 1382)); Kiselis v. United States, 131 Fed. Cl. at 62 (“To the extent that
Plaintiff seeks damages stemming from the IRS’s placement of a levy on his bank
accounts as an unauthorized collection, the district courts of the United States have
exclusive jurisdiction over such claims.” (citing 26 U.S.C. § 7433; and Ledford v. United
States, 297 F.3d at 1382)). Thus, this court lacks jurisdiction over plaintiff’s claim for
damages resulting from an allegedly improper action by the IRS under 26 U.S.C. § 7433.

                                       CONCLUSION

      In sum, although it appears from the record before the court that plaintiff filed his
2005 Form 1040 with the IRS on April 14, 2009 in a timely fashion, that fact does not
excuse plaintiff from missing the two-year statutory filing deadline during which plaintiff
could have filed suit after the issuance of the July 29, 2015 Notice of Disallowance,

                                              34
pursuant to 26 U.S.C. § 6532. Plaintiff has provided the court with no reason as to why
this suit was not brought within such time period, although, following the decisions in the
United States Supreme Court and the United States Court of Appeals for the Federal
Circuit in Brockamp, RHI Holdings and Marcinkowsky, respectively, an explanation would
not have altered the result, as those courts have not recognized equitable exceptions
under 26 U.S.C. § 6532 in which to file a lawsuit outside of the applicable two-year time
limitation. Furthermore, plaintiff’s repetitive filings with the IRS of his 2005 Form 1040 and
repeated requests for information, which ultimately resulted in the issuance of a second
Notice of Disallowance on December 2, 2019, do not alter the time in which to file suit,
nor does the issuance of the December 2, 2019 Notice of Disallowance operate to restart
the period in which plaintiff should have filed suit. The record before the court indicates
that plaintiff missed multiple opportunities to respond to IRS inquiries, or waited years to
do so. Moreover, the court is without jurisdiction over plaintiff’s claim for damages under
26 U.S.C. § 7433 for the alleged “reckless and intentional misconduct” of the IRS.

        The court notes, that in light of the dicta included in the recently issued decision
by the United States Court of Appeals for the Federal Circuit in Walby, discussed above,
defendant’s RCFC 12(b)(1) motion to dismiss for lack subject-matter jurisdiction over
plaintiff’s claim for refund for $121,288.00 for the 2005 tax year, plus interest, pursuant to
26 U.S.C. § 6532, might in the future be considered as a motion to dismiss for failure to
state a claim upon which relief can be granted, pursuant to RCFC 12(b)(6). Under either
scenario, whether as a motion to dismiss for absence of jurisdiction or for failure to state
a claim, defendant’s motion to dismiss plaintiff’s claim to recover $121,288.00, plus
interest, must be GRANTED. Furthermore, defendant’s motion to dismiss for lack of
subject-matter jurisdiction over plaintiff’s claim for damages under 26 U.S.C. § 7433 for
the alleged “reckless and intentional misconduct” of the IRS also is GRANTED. Plaintiff’s
complaint in its entirety, therefore, is DISMISSED. Additionally, based on the record
before the court, plaintiff’s motion for sanctions is DENIED, as is plaintiff’s motion for a
default judgment DENIED as well. The Clerk of the Court is instructed to enter
JUDGMENT consistent with this Opinion.

       IT IS SO ORDERED.

                                                           s/Marian Blank Horn
                                                           MARIAN BLANK HORN
                                                                    Judge




                                             35